 


 HCON 75 ENR: Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 3055.
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Sixteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. CON. RES. 75 


November 21, 2019
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make a correction in the enrollment of H.R. 3055. 
 
 
That, in the enrollment of the bill H.R. 3055, the Clerk of the House of Representatives shall make the following corrections: (1)Amend the long title so as to read: “Making further continuing appropriations for fiscal year 2020, and for other purposes.”. 
(2)Redesignate the second subsection (a) of section 1703 as subsection (b).  Clerk of the House of Representatives.Secretary of the Senate. 